In an action inter alia to enjoin defendants from engaging in or supporting a strike, the appeal is from an order of contempt and judgment (one paper) of the Supreme Court, Orange County, dated June 8, 1976, which, after a nonjury trial, inter alia, (1) adjudged that defendants Civil Service Employees Association, Inc. (CSEA), and County Employees Unit, Orange County Chapter, CSEA (County) had willfully disobeyed a temporary restraining order and a preliminary injunction, (2) determined that the acts of the said defendants constituted a criminal contempt of court and (3) imposed fines in the amount of $200,000 upon defendant CSEA and in the amount of $2,000 upon defendant County. Order of contempt and judgment modified, on the facts, by (1) reducing the fine imposed upon defendant CSEA from the sum of $200,000 to the sum of $100,000 and (2) reducing proportionately the amounts of the installment *922payments set forth in the fifth decretal paragraph thereof. As so modified, order of contempt and judgment affirmed, without costs or disbursements, and action remanded to Special Term for the entry of an appropriate amended judgment in accordance herewith. Under the totality of the circumstances, the fine was excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.